COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     David Carnes v. Nation Health Finance DM, LLC

Appellate case number:   01-19-00729-CV

Trial court case number: 2019-17112

Trial court:             80th District Court of Harris County

       Appellant’s motion for extension of time to file its notice of appeal is GRANTED.

Appellee’s notice of appeal is due Monday, September 30, 2019.

       It is so ORDERED.

Judge’s signature: __________/s/ Julie Countiss________________
                   Acting individually


Date: __October 3, 2019______